Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The references cited in the IDS, submitted on 11/05/2020 and 10/05/2020, have been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 6,  8, 9, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulman et al. (US Pat. 6,088,608 publ. Jul. 11, 2000) in view of Rasdal et al. (US 8,282,550 publ. Oct. 9, 2012).

an analyte sensor including an indicator element that exhibits one or more detectable properties based on a concentration of an analyte in proximity to the indicator element (Column 6, lines 26-40; where the analyte to be measured is glucose. Column 6, line 41-42 teaches that “the senor is implanted in the patient’s tissue”; therefore the skilled artisan would readily infer that sensor is in proximity to the tissue ); and 
a transceiver configured (Column 13, line 18-21 “suitable type of modulation scheme and/or carrier transmission system”) to: 
receive first sensor data from the analyte sensor (Column 6, line 35-41 teaches “first working electrode W1”); 
use a conversion function and at least the first sensor data to calculate a first sensor analyte level (Figure 6, item 140); 
receive second sensor data from the analyte sensor (Column 8, lines 41-44); 
use the conversion function and at least the second sensor data to calculate a second sensor analyte level (Figure 6, item 140; as it can be seen W2 measurements are taken by the MUX and processed at the controller and then encoded and decoded by 140; therefore a conversion function is done to calculate and convert the electrical reading); 
receive a first reference analyte measurement (RM1), wherein the RM1 has a time stamp in between time stamps of the first and second sensor analyte levels (Column 13, line 45-57; See also claim 2 “the specified event comprises the passage of time in accordance with a predefined schedule” requires a time of time verification which the skilled artisan would understand a time stamp or time identification is needed); 

interpolating a sensor analyte level having a time stamp that matches the time stamp of the RM1 using at least the first and second sensor analyte levels and the time stamps of the first and second sensor analyte levels, pairing the RM1 with the interpolated sensor analyte level, and using the pairing of the RM1 with the interpolated sensor analyte value to update the conversion function (Column 14, lines 5-13; Column 16, line 30-40 teaches conversion and updating the curve to generate optimal ); 
receive third sensor data from the analyte sensor (Column 12, line 50-60 teaches “values from a plurality of sensors, e.g., three sensors, that are implanted within the same general tissue area.”); and 
use the updated conversion function to calculate a third sensor analyte level (Column 17, line 45-67; teaches “it is necessary to update the calibration data periodically when sensor is implanted in order to obtain more accurate glucose values.” See also Column 18, lines 1-27).
Schulman is silent as to the interpolating a sensor analyte level having a time stamp that matches the time stamp of the RM1 using at least the first and second sensor analyte levels and the time stamps of the first and second sensor analyte levels.
Rasdal teaches the use of time stamps to interpolate sensor data (Column 27, lines 48-67 teaches the use of “timestamp”; Figure 9, item 204 teaches “match time”; Column 30 line 11-15 teaches “regression of matched pairs” and “well-known slope intercept equation”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the function and calibration as taught by Schulman with the time recordings or timestamps as taught in Rasdal.  Schulman teaches 

As to Claim 9, Schulman teaches wherein the transceiver is configured to interpolate the sensor analyte level having the time stamp that matches the time stamp of the RM1 using linear interpolation (Column 12, line 20-27; Column 18, lines 1-10 teaches the use of linear interpolation technique).  
The time stamp feature is covered by Rasdal and the same rationale as applied in Claim 8 applies to claim 9 as the combination is made for the same purpose.

As to Claim 12, Schulman is silent as to wherein the RM I is a self-monitoring blood glucose (SMBG) measurement obtained from a finger-stick blood sample.
Rasdal teaches self-monitoring blood glucose (SMBG) measurement obtained from a finger-stick blood sample (Column 21, lines 34-67).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the function and calibration as taught by Schulman with the time recordings or timestamps as taught in Rasdal.  Though Schulman is silent with regards to using finger-sticks to take blood samples, it is a well-known method as 

As to Claim 13, Schulman is silent wherein the conversion function employs an asymmetrical lag methodology.
Rasdal teaches asymmetrical lag methodology (Claim 20 and 21).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the function and calibration as taught by Schulman with the time recordings or timestamps as taught in Rasdal.  Time-lag is a known phenomenon that is accounts for the physiological realities of glucose diffusion within the individual; therefore, the conversion function must account for time lag (Rasdal Column 29, line 50-60).  One would be motivated to account for well understood physical realities with expectation of predictable results. 
As to method claims 1, 2, 5, and 6 the steps thereof are met by the operation of the system set forth in Claims 8, 9, 12, and 13.

Claims 3, 4, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulman et al. (US Pat. 6,088,608 publ. Jul. 11, 2000) in view of Rasdal et al. (US 8,282,550 publ. Oct. 9, 2012) and further in view of Kovatchev et al. (US PGPub 2008/0314395 publ. Dec. 25, 2008)
As to Claim 3 and 10, Schulman and Rasdal are silent as to wherein the transceiver is configured to interpolate the sensor analyte level having the time stamp that matches the time stamp of the RM1 using polynomial interpolation.

	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the function and calibration as taught by Schulman with the time recordings or timestamps as taught in Rasdal.  Schulman and Rasdal teach the use of linear interpolation and Kovatchev teaches that polynomial interpolation.  Kovatchev (¶45) teaches using linear interpolation with polynomial interpolation (¶59 and ¶63). 
One would be motivated to account for well understood mathematical relationships to achieve predictable results. 
As to Claim 4 and 11, Schulman and Rasdal are silent wherein the transceiver is configured to interpolate the sensor analyte level having the time stamp that matches the time stamp of the RM1 using spline interpolation.
Kovatchev teaches spline interpolation (¶¶132-134).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the function and calibration as taught by Schulman with the time recordings or timestamps as taught in Rasdal.  Schulman and Rasdal teach the use of linear interpolation and Kovatchev teaches that spline interpolation.  Kovatchev (¶45) teaches using linear interpolation with spline interpolation (¶59 and ¶63). 
One would be motivated to account for well understood mathematical relationships to achieve predictable results. 
Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 12/15/2020 have been fully considered but they are not persuasive. .
Claims 1 and 8
Applicant argues:
“It is unclear what in the cited of Schulman allegedly corresponds to the claimed ‘first reference analyte measurement (RM1).’” (Remarks, p. 3)
	The skilled artisan would define an analyte as “a substance whose chemical constituents are being identified and measured”1 which is presumed to be the plain and ordinary meaning. Applicant has not argued a special definition found in the Specification.  The skilled artisan would understand that glucose is a type of analyte.  Examiner’s assertion is supported by the secondary reference Rasdal (Column 13, lines 5-25; 40-50).  The section which Examiner relies upon in the primary reference teaches “a glucose sensor” by measuring “the amount of oxygen”; therefore the two signals are at generally measuring the amount of glucose in the person or tissue.  At the very least, the signals are relaying the amount of oxygen which is also a type of analyte.  Examiner restates his original assertion that Schulman does teach first reference “analyte measurement (RM1).”  
	Applicant further argues:
“However, Schulman does not disclose and would not have suggested that either of the two electrical currents have a time stamp. Schulman certainly does not disclose and would not have suggested that either of the two electrical currents have a time stamp that is between time stamps of the first and second sensor analyte levels…[t]he language of Remarks, p.3-4).
Examiner acknowledges Schulmann does not explicitly state the term “time stamp.”  However, the “passage of time” does imply timestamps are taken.  The recording of “passage of time” must require at least a start and stop time.  These start and stop times must at least be a verifiable time stamp to ensure that the “specified event” occurs “with a predefined schedule.”  Applicant may argue that the CPU or controller is not responsible for the timestamping.  Examiner contends that a processor inherently has a clock and internally stores clock data which may be extracted.2  The skilled artisan needs minimal skill to attach the times the CPU operates to the data collected; the “passage of time” must require a timing mechanism which therefore must be from the processor or an internal clock.  Otherwise, the “passage of time” cannot be determined either by the software or hardware. Even if Applicant totally rejects Examiner’s argument regarding the time 

“Therefore, Rasdal discloses averaging a plurality of time corresponding sensor data 
points to form a matched data pair with the reference data point, but Rasdal does not disclose and would not have suggested interpolating a sensor data point having a time stamp that matches the time stamp of the reference data point using at least the first and second sensor data points and the time stamps of the first and second sensor data points.” (Remarks, p. 6).
Applicant is directed again to Examiner’s cited portion of Rasdal which states “time corresponding sensor data comprises one or more sensor data points that occur, for example, 15+ 5min after the reference glucose data time stamp.” Rasdal uses timestamped data.  Further in Column 28, lines 61-67 – Column 29-lines 1-5 teaches “transform sensor data into substantially real-time glucose values estimates, also referred to as calibrated data, as sensor data is continuously (or intermittently) received from the sensor.  In other words, the offset values at any given point in time can be subtracted from the raw value (for example, in counts) and divided by the slope to obtain the estimated glucose values.”  Column 30 also detail the use of linear regression to determine off sets and slope which the skilled artisan would use for interpolation for any two consecutive data points.  

Claims 2-6 and 9-13:
Applicant argues :

	As stated in the outstanding non-final rejection, and the instant final rejection, the combination Schulman et al in view of Rasdal et al. and further in view of Kovatchev et al. teaches that interpolation is done and that polynomial interpolation is done.  As established above Schulman teaches detecting an analyte, and Rasdal teaching the linear regression and time stamping data, and Kovatchev teaches linear and other polynomial interpolation (¶¶59, 131-132, and 136).  Rasdal’s linear regression and Kovatchev’s teaching interpolation are not contrary and do not teach away.  For instance, if there are only two relevant data points, the linear regression and interpolation would be same.  If there are more than two points each, linear regressions may be applied to each pair of points thus effectively creating an interpolations.  All three references are within the same field of endeavor and the skilled artisan could not consider the difference between a regression and interpolation as something to be novel.  These mathematical concepts are well known for data interpretation and data analysis.  Under BRI, the claim limitations merely require that the data be calibrated for interpolation.  Applicant has not argue that there is anything technically significant or inventive that would distinguish it from the applied combination.    
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY Y YI whose telephone number is (571)270-7804.  The examiner can normally be reached on Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/ROY Y YI/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.lexico.com/en/definition/analyte
        2 See NPL “The Open Group Base Specification Issue 6, IEEE Std 1003.1, 2004”